06/16/2022



                                                                        Case Number: DA 21-0248




  IN THE SUPREME COURT OF THE STATE OF MONTANA
                   No. DA 21-0248

STATE OF MONTANA,

         Plaintiff and Appellee,

  v.

REGINA LEE THOMPSON,

          Defendant and Appellant,


                                   ORDER


          Upon consideration of Appellant’s motion for extension

of time, and good cause appearing,

       IT IS HEREBY ORDERED that Appellant is granted an

extension of time to and including August 1, 2022, within which

to prepare, file, and serve Appellant’s opening brief on appeal.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                   June 16 2022